PER CURIAM.
Krystal Rose Allen appeals the postcon-viction court’s denial of her motion for relief under Florida Rule of Criminal Procedure 3.850. This court previously reversed the postconviction court’s initial order denying this motion. Allen v. State, 100 So.3d 747 (Fla. 2d DCA 2012). On remand, the court again denied the motion, attaching only a small portion of the transcript. To avoid a second reversal, this court ordered the record supplemented with the entire trial transcript. We have now reviewed the entire transcript.
Although there is no question that Ms. Allen’s trial counsel should have moved for a judgment of acquittal at the end of the State’s case, the evidence in this aggravated child abuse case is quite similar to the evidence described in State v. Law, 559 So.2d 187 (Fla.1989). Just as the circumstantial evidence in that case was sufficient to create an issue for resolution by the jury, we conclude that the trial court in this case appropriately submitted the case to the jury. Accordingly, we affirm the order on appeal.
Affirmed.
ALTENBERND, KELLY, and MORRIS, JJ., Concur.